 


110 HR 1729 IH: Trade Adjustment Assistance Reform Act
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1729 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Hayes (for himself, Mr. McIntyre, Mr. McHenry, Mr. Coble, Mr. Price of North Carolina, Mr. Etheridge, Mr. Butterfield, Mrs. Myrick, Mr. Shuler, Mr. Miller of North Carolina, and Mr. Watt) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Trade Act of 1974 with respect to the trade adjustment assistance program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Trade Adjustment Assistance Reform Act.  
2.Eligibility of displaced textile and apparel workers for trade adjustment assistanceSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking A group and inserting Subject to subsection (d), a group; and 
(B)in paragraph (2)(B), by amending clause (ii) to read as follows: 
 
(ii)there has been or is likely to be an increase in imports of articles that are like or directly competitive with articles which are or were produced by such firm or subdivision.; and 
(2)by adding at the end the following: 
 
(d)Textile and apparel workersIn the case of workers in a firm that produces textiles or apparel products, the Secretary shall make the determination under subsection (a) of the eligibility of such workers for trade adjustment assistance under this chapter without regard to paragraph (2) of subsection (a).. 
3.Administrative expenses for States Section 241 of the Trade Act of 1974 (19 U.S.C. 2313) is amended by adding at the end the following:  
 
(d)Funds that the Secretary provides to a State to cover administrative costs associated with the performance of the State's responsibilities under section 239 shall be sufficient to cover all costs of the State associated with operating the trade adjustment assistance program, including case worker costs..  
4.Increase in funding for trainingSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended by striking $220,000,000 and inserting $440,000,000. 
5.Increase in credit for health insurance costs of TAA and PBGC pension recipients; simplification of eligibility determinations 
(a)In generalSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 65 percent and inserting 80 percent. 
(b)Conforming amendmentSubsection (b) of section 7527 of such Code is amended by striking 65 percent and inserting 80 percent. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid in taxable years beginning after the date of the enactment of this Act. 
(d)Joint program To simplify TAA processThe Secretary of the Treasury and the Secretary of Labor shall each, after consultation with each other, carry out compatible and coordinated programs to simplify the process for individuals to become eligible for a trade readjustment allowance, the credit allowed under section 35 of the Internal Revenue Code of 1986, and the program for the advance payment of such credit under section 7527 of such Code. 
 
